NUMBER 13-11-00065-CV
 
COURT OF APPEALS
 
THIRTEENTH DISTRICT OF TEXAS
 
CORPUS CHRISTI - EDINBURG
 





















 

IN RE ASTEC UNDERGROUND, INC.
 
 

On Petition for Writ of Mandamus.
 
 

MEMORANDUM OPINION
 
Before Chief Justice Valdez and Justices Rodriguez
and Perkes
Per Curiam Memorandum Opinion[1]
 
            Relator,
Astec Underground, Inc., filed a petition for writ of mandamus and emergency
motion to stay proceedings in the above cause on February 2, 2011, seeking to
compel the trial court to withdraw its order of January 31, 2011, as well as
its ruling of February 1, 2011, permitting the de-designation of an expert
witness.  
            The
Court, having examined and fully considered the petition for writ of mandamus,
is of the opinion that relator has not shown itself entitled to the relief
sought.  
 
See Tom L.
Scott, Inc. v. McIlhany, 798 S.W.2d 556, 558 (Tex. 1990); In re State
Farm Mut. Auto. Ins. Co., 100 S.W.3d 338, 340 (Tex. App.–San Antonio 2002,
orig. proceeding); Lopez v. Martin, 10 S.W.3d 790, 794 (Tex. App.–Corpus
Christi 2000, pet. denied); In re Doctors' Hosp., 2 S.W.3d 504, 506
(Tex. App.–San Antonio 1999, orig. proceeding); Castellanos v. Littlejohn,
945 S.W.2d 236, 241 (Tex. App.–San Antonio 1997, orig. proceeding).  Accordingly,
the petition for writ of mandamus and emergency motion to stay proceedings are DENIED. 
See Tex. R. App. P.
52.8(a). 
 
                                                                                                PER
CURIAM
 
 
 
 
Delivered and filed the
3rd day of February, 2011.
                                                
 
                                                                                                
 




[1]
See Tex. R. App. P.
52.8(d) (“When denying relief, the court may hand down an opinion but is not
required to do so.”); Tex. R. App. P.
47.4 (distinguishing opinions and memorandum opinions).